Case 1:18-cv-23329-RAR Document 164-1 Entered on FLSD Docket 10/31/2019 Page 1 of 3




                                         
                                         
                              (;+,%,7³$´
Case 1:18-cv-23329-RAR Document 164-1 Entered on FLSD Docket 10/31/2019 Page 2 of 3


    From:             Hazouri, Kenneth P.
    To:               Andrew Baratta
    Cc:               Valdes, Bart R.; David.Spector@hklaw.com; Kayla.Pragid@hklaw.com; Ken Schurr; Ballentine, Andrew;
                      Pivniklaw@aol.com
    Subject:          RE: 18-cv-23329-RAR State Farm v. Feijoo et al - Trial
    Date:             Friday, October 25, 2019 1:13:00 PM
    Attachments:      image001.jpg



    Andy:

    I did not mischaracterize our conversation. We offered to produce a State Farm
    representative for deposition regarding the PFMT documents, and, as set forth
    in my e-mail below that offer remains open to you. Please advise us
    immediately if you wish to schedule and take the deposition.

    Thank you,

    Kenneth P. Hazouri, B.C.S.
    Partner
    Board Certified in Appellate Practice
    dsklaw




    332 North Magnolia Avenue
    Orlando, Florida 32801
    P 407.422.2454 | D 407.992.3562
    www.dsklawgroup.com


    From: Andrew Baratta <andrew@barattarussell.com>
    Sent: Friday, October 25, 2019 10:53 AM
    To: Hazouri, Kenneth P. <khazouri@dsklawgroup.com>
    Cc: Valdes, Bart R. <bvaldes@dsklawgroup.com>; David.Spector@hklaw.com;
    Kayla.Pragid@hklaw.com; Ken Schurr <counselken@schurrlaw.com>; Ballentine, Andrew
    <aballentine@dsklawgroup.com>; Pivniklaw@aol.com
    Subject: RE: 18-cv-23329-RAR State Farm v. Feijoo et al - Trial

    Ken – You’ve mischaracterized the conversation. You have not offered to make a representative of
    State Farm available because there is no time now before trial in which to prepare and take the
    deposition.

                 Our conversation was therefore limited to us advising that we have no choice but to file
    a motion for sanctions and you refusing to offer any actually available alternative.
Case 1:18-cv-23329-RAR Document 164-1 Entered on FLSD Docket 10/31/2019 Page 3 of 3


    Thank you,

    Andrew P. Baratta, Esquire
    Baratta, Russell & Baratta
    3500 Reading Way
    Huntingdon Valley, Pa. 19006
    (t) 215-914-2222
    (f) 215-914-2118
    www.barattarussell.com




    From: Hazouri, Kenneth P. <khazouri@dsklawgroup.com>
    Sent: Friday, October 25, 2019 10:36 AM
    To: Andrew Baratta <andrew@barattarussell.com>
    Cc: Valdes, Bart R. <bvaldes@dsklawgroup.com>; David.Spector@hklaw.com;
    Kayla.Pragid@hklaw.com; Ken Schurr <counselken@schurrlaw.com>; Ballentine, Andrew
    <aballentine@dsklawgroup.com>; Pivniklaw@aol.com
    Subject: RE: 18-cv-23329-RAR State Farm v. Feijoo et al - Trial


    Andy:

    This will confirm the discussions in our conference call this morning, wherein
    we offered to produce a representative of State Farm Mutual for a deposition
    on the supplementary PFMT documents in order to resolve your claim of
    prejudice described in your e-mail below, which you declined. If on further
    reflection you decide that you want to take the deposition, please contact us
    immediately so that we may work on coordinating it.

    Thank you,

    Kenneth P. Hazouri, B.C.S.
    Partner
    Board Certified in Appellate Practice
    dsklaw




    332 North Magnolia Avenue
    Orlando, Florida 32801
    P 407.422.2454 | D 407.992.3562
    www.dsklawgroup.com
